Citation Nr: 0810955	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arteriosclerosis on a direct incurrence basis.

2.  Entitlement to service connection for generalized 
arteriosclerosis with claudication, claimed as secondary to a 
service-connected disability, to include post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for nosebleeds.

4.  Entitlement to service connection for a detached retina 
of the right eye (right eye disability).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and two of his daughters


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1941 to October 1945.  
He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Des Moines, 
Iowa.

The veteran testified before a Decision Review Officer at an 
April 2006 hearing at the RO.  The veteran also testified 
before the undersigned at a February 2007 videoconference 
hearing.  Transcripts of each hearing have been associated 
with the claims file.


FINDINGS OF FACT

1.  A RO rating decision, dated in December 1957, denied a 
claim of entitlement to service connection for 
arteriosclerosis on a direct incurrence basis.

2.  Evidence added to the record since the December 1957 
rating decision is new, but it does not provide a reasonable 
possibility of substantiating the claim for service 
connection for arteriosclerosis on a direct incurrence basis.

3.  Generalized arteriosclerosis with claudication has not 
been shown by competent clinical evidence to be causally 
related a service-connected disability, to include PTSD. 

4.  Chronic recurrent nosebleeds are shown by the competent 
clinical evidence of record to be related to the veteran's 
military service.

5.  The probative, competent clinical evidence of record does 
not establish that the veteran's current right eye disability 
is related to active service.


CONCLUSIONS OF LAW

1.  The RO's December 1957 decision is final as to the claim 
of service connection for arteriosclerosis on a direct 
incurrence basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

2.  New and material evidence has not been received since the 
December 1957 rating decision and the veteran's claim for 
service connection for arteriosclerosis on a direct 
incurrence basis, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  Generalized arteriosclerosis with claudication is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).

4.  Chronic recurrent nosebleeds were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  A detached retina of the right eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court issued a decision that established new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

Regarding the claim of service connection for nosebleeds, the 
Board is granting the full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Regarding the claims of service connection for a detached 
retina of the right eye and for generalized arteriosclerosis 
with claudication on a secondary basis, VA satisfied its duty 
to notify by means of January 2004 and March 2006 letters 
from the AOJ to the appellant.  These letters informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, the 
March 2006 letter informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

Regarding the veteran's petition to reopen a claim of 
entitlement to service connection for arteriosclerosis on a 
direct incurrence basis, the Board notes that the January 
2004 VCAA letter or any other correspondence from VA to the 
veteran did not include the type of notice required by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudice.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this regard, the Court has stated that "[n]othing in law 
or common sense supports a conclusion that the Court should 
put on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant."  See Vazquez-Flores v. Peake, -- Vet. App. --, 
No. 05-0355, 2008 WL 239951 (Jan. 30, 2008).  In the present 
case, the claimant demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative, to include sworn testimony and 
arguments presented at the February 2007 videoconference 
hearing on appeal, that demonstrate an awareness of what was 
necessary to substantiate his claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  (See also 
Videoconference Transcript "Tr." at 22-24).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a statement of the 
case was provided to the veteran in June 2006.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims, to include testimony at 
local RO and Board videoconference hearings.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  The veteran has been provided VA 
examination where deemed necessary and sufficient competent 
medical evidence is of record to make a decision on this 
appeal.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record reflects that the veteran currently 
has blindness in his right eye.  However, based on a lack of 
evidence of an in-service injury or treatment of his right 
eye and any diagnosis of a detached retina for many after 
service, the evidence of record is adequate for his service 
connection claim and additional VA examination and medical 
opinion is not necessary on this issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran has identified VA treatment records at the Iowa 
City VA (MC) in the late 1960s and early 1970s.  See notice 
of disagreement, received in August 2004.  The Board notes 
that the RO made efforts to obtain these VA medical records.  
See response from Iowa City VAMC, dated in August 2004 
(noting that only recent records were found regarding the 
veteran); see also response from Houston VAMC, dated in 
September 2004 (noting no record of treatment at that 
facility).  The record also contains a memorandum, dated in 
February 2006, noting a formal finding on the unavailability 
of medical records from the Iowa City and Houston VAMCs.  It 
was further noted that all efforts "to obtain the needed 
information have been exhausted; further attempts are futile 
and that, based on these facts, the record[s] [are] not 
available."  The RO sent a letter to the veteran, dated in 
March 2006, notifying him that VA was not able to obtain the 
medical records from the VAMC in Iowa City or Houston for his 
heart treatment and surgery from the 1960s to the 1970s.  It 
asked the veteran to submit the medical records, if they were 
in his possession.  Based on the foregoing, the Board finds 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

The Board also notes that the veteran's representative, at 
the February 2007 videoconference hearing (Tr. at 4.), stated 
that the veteran's private physicians for the 10 to 20 years 
following the veteran's service are deceased and their 
records related to the veteran are presumed unavailable.  See 
also Statement in support of veteran's claim, dated in 
February 2004 (noting that records from private doctors that 
have passed away are no longer available or cannot be found).  
As such, the Board finds that further development for these 
private records is not necessary.  See Soyini, 1 Vet. App. at 
546 (finding that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board notes that the veteran is aware that he can obtain and 
submit any relevant evidence in his possession.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition may be service-
connected under 38 C.F.R. § 3.310(a)).   

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

1.  New and material- arteriosclerosis, direct basis

Initially, the Board points out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in November 2003.  As such, the amended provision is 
for application in this case and is set forth below.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  The 
RO noted in the June 2004 rating decision on appeal that the 
direct service connection claim was not considered reopened 
as new and material evidence had not been received.  A June 
2006 statement of the case reopened the claim for direct 
service connection for generalized arteriosclerosis with 
claudication and adjudicated it on the merits.  Nevertheless, 
the question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.


"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, a December 1957 rating decision denied the 
veteran's claim seeking direct service connection for 
arteriosclerosis based on a finding that this condition was 
not shown to have existed in service.  Notice of the 
determination and his appellate rights were issued to the 
veteran by a letter dated December 19, 1957.  The appellant 
did not perfect an appeal of this decision, and it became 
final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final 
denial, in December 1957, included the veteran's service 
medical records.  A report of the May 1941 clinical entrance 
examination showed a normal cardiovascular system.  The 
veteran's October 1945 clinical separation examination also 
revealed a normal cardiovascular system with a blood pressure 
reading of 110/74.  A post-service narrative summary, dated 
in December 1952, revealed that the veteran's heart and lungs 
were within normal limits upon physical examination.  A 
report of a VA examination conducted in November 1957 
revealed no heart murmurs.  The narrative history section of 
this examination report indicated that the veteran reported 
numbness of the arms, legs, and scalp.  It also noted, in the 
section titled varicose veins, that the veteran had cramps in 
his legs at night.  The veteran's blood pressure was 124/74.  
The VA examiner diagnosed the veteran with arteriosclerosis, 
generalized and claudication, bilaterally.  A chest X-ray, 
dated in November 1957, revealed a heart that was normal in 
size, shape and position.   

The evidence added to the record subsequent to the last final 
denial, in December 1957, includes the veteran's statements 
and arguments presented during the current appeal.  In his 
August 2004 notice of disagreement, the veteran (via his 
representative) stated that he disagreed with the RO's denial 
of service connection for generalized arteriosclerosis with 
claudication.  The veteran referenced VA treatment records 
from the 1960s and 1970s.  At the February 2007 
videoconference hearing, the veteran contended that 
generalized arteriosclerosis was related to service.  (Tr. at 
21-22.)

The evidence added to the record subsequent to the last final 
denial also includes a December 2003 VA geriatric evaluation, 
including a cardiovascular examination, that revealed right 
bundle branch block with history of syncopal/seizure like 
symptoms relieved on permanent pacemaker.  It was noted that 
the veteran was not able to take ASA (aspirin) because of his 
history of epistaxis.  An August 2003 private medical record 
indicates that the veteran had generator implant-dual 
chamber procedure performed based on indications of advanced 
atrioventricular block and asystole greater than 3 seconds, 
with heart rate less than 40 beats per minute.  An August 
2003 private electrocardiogram (ECG) revealed an abnormal ECG 
and noted sinus bradycardia with marked sinus arryhthmia, 
consider anterolateral ischemia, right bundle branch block.  

After a review of the evidence submitted by the veteran since 
the last final denial for arteriosclerosis on a direct 
incurrence basis, the Board finds that it is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial and it does not raise a reasonable 
possibility of substantiating the claim.  The new evidence 
received, as described above, only demonstrated a current 
heart disability, as noted above.  However, the record 
contained medical evidence of a diagnosis generalized 
arteriosclerosis at the time of the last final denial of this 
claim in December 1957.  Further, the record is still void of 
competent medical evidence linking any current 
arteriosclerosis to his period of active service.  The only 
evidence doing so consists of the veteran's redundant and 
cumulative statements to that effect.  Further, the Board 
finds that the veteran's statements do not raise a reasonable 
possibility that arteriosclerosis is linked to service when 
considered in conjunction with the record as a whole.  

In the absence of clinical evidence establishing a nexus to 
service, the Board concludes that the additional evidence is 
not new and material and the claim for service connection for 
arteriosclerosis is not reopened.  Accordingly, the Board 
finds that the element of the service connection claim that 
was missing at the time of the prior final denial remains 
deficient, namely medical evidence that the veteran has 
current arteriosclerosis that is related to his active 
military service.  Further, no new evidence received in 
support of the petition to reopen shows that arteriosclerosis 
began in service or manifested to a degree of 10 percent 
within a year thereafter.  As such, the Board finds that new 
and material evidence has not been received to reopen the 
claim for service connection for arteriosclerosis on a direct 
incurrence basis.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 38 
U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.

2.  Service connection- arteriosclerosis, secondary basis 
only

The veteran also asserts that service connection is warranted 
for generalized arteriosclerosis with claudication secondary 
to a service-connected disability, to include PTSD.  See 
Claim, received in November 2003; see also argument and 
testimony provided at the February 2007 videoconference 
hearing.  (Tr. at 22-23.)  See Harder v. Brown, 5 Vet. App. 
183 (1993) (noting that a secondary service connection claim 
is separate and distinct from direct service connection 
claim).  Therefore, the Board will not address direct service 
connection in this section of this decision.  In this regard, 
the Board notes that while the specific legal citation to 
38 C.F.R. § 3.310 was not included in the statement of the 
case, the text of the statement of the case included a 
discussion of those provisions.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Harder, 5 
Vet. App. at 187-89, see also Allen, 7 Vet. App. at 448.

The Board initially notes that the record contains a report 
of a VA examination conducted in May 2004 that revealed a 
diagnosis of coronary artery disease, with heart block, 
status post pacemaker.  Therefore, the Board finds that the 
first element of a secondary service connection claim, that 
of a current disability, has been met.  

As noted above, there must be medical evidence that the 
current disability was either caused or aggravated by a 
service-connected disability.  In this regard, a VA examiner, 
as noted in the May 2004 examination report, opined that it 
"is less likely as not that [the veteran's] heart block is a 
complication of his mental status, and more likely as not a 
complication of [a] myocardial infarction of 1971 and 
advancing age."  The VA examiner performed a physical 
examination of the veteran and indicated that the claims file 
was reviewed.  As such, the Board finds the May 2004 VA 
examiner's opinion to be probative, competent evidence.  
Moreover, there is no competent clinical evidence of record 
relating the veteran's current heart disability to a service-
connected disability.  Therefore, the Board finds that 
service connection for generalized arteriosclerosis with 
claudication on a secondary basis is not warranted.

The veteran has expressed a belief that his generalized 
arteriosclerosis with claudication disability is causally 
related to his service-connected PTSD.  The Board notes that 
the veteran and others can attest to factual matters of which 
he has first-hand knowledge, e.g., experiencing pain in 
service and witnessing events.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The Board finds the veteran's 
statements and testimony submitted for this purpose to be 
credible.  However, the veteran has not been shown to possess 
the requisite skills or training necessary to be capable of 
making competent etiological opinions.  Thus, his statements 
and testimony does not constitute competent medical evidence 
and lack probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In conclusion, the competent clinical evidence of record 
fails to link the currently diagnosed coronary artery 
disease, with heart block (claimed as generalized 
arteriosclerosis with claudication) to his a service-
connected disability, to include PTSD.  As such, service 
connection is not warranted on a secondary basis.  The Board 
has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against his service connection claim, that doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007). 

3.  Service connection- nosebleeds

The veteran contends that service connection is warranted for 
nosebleeds.  He contends that the nosebleeds are due the 
effects of an enemy shell landing in his foxhole during World 
War II.  (See Tr. at 2.)  The veteran has also testified that 
among the injuries he suffered at that time was a bleeding 
nose.  (See DRO transcript "DRO Tr." at 2.)  

The Board initially notes that the record contains a report 
of a VA examination conducted in May 2004 that revealed a 
diagnosis of chronic recurrent nosebleeds.  Therefore, based 
on this competent clinical evidence, the Board finds that the 
first element of a service connection claim, that of a 
current disability, has been met.  

The veteran's May 1941 clinical induction examination did not 
note nosebleeds.  A service medical record, dated March 15, 
1945, indicated that the veteran suffered a "concussion, 
severe, (nosebleed)" when an enemy shell landed nearby him.  
A service medical record, dated March 16, 1945, notes that 
the veteran had a diagnosis of "concussion, blast, head 
mild" from the explosion of an enemy shell the prior day.  
The report of the veteran's clinical separation examination 
noted a concussion in March 1945.  The Board also notes the 
Report of Separation reflects that the veteran was wounded in 
action in the Pacific Theater on March 15, 1945.  Under 38 
U.S.C.A. § 1154(a) (West 2002), the VA is required to 
consider the veteran's contentions in conjunction with the 
circumstances of his service.  See also 38 U.S.C.A. § 1154(b) 
(West 2002) (noting that for combat veterans, VA accepts 
satisfactory lay evidence of service incurrence if consistent 
with service circumstances and conditions).  The veteran's 
Separation Qualification Record reflects that the veteran's 
military occupational specialty included intelligence 
observer, scout, and antitank gun crewman.  As such, the 
Board finds that it would be consistent with the 
circumstances of the veteran's service to be exposed to an 
enemy attack while in this occupation.  In this case, the 
Board also finds 38 U.S.C.A. § 1154(b) is also applicable.  
Therefore, based on the previously discussed notations of a 
concussion and with due consideration to 38 U.S.C.A. § 1154, 
the Board finds that the veteran suffered trauma to the head, 
including nosebleeds, during his active service.  

Regarding continuity of symptomatology, the Board notes the 
testimony of the veteran's daughters, D.H. and A.H., provided 
at the February 2007 videoconference hearing.  D.H. testified 
that she remembered coming home from school as a child and 
seeing her father with nosebleeds.  (Tr. at 6.)  A.H. 
testified that she assisted the veteran with his nosebleeds.  
(Id. at 7.)  The Board also notes a lay statement by R.C., 
daughter of the veteran, received in December 2003, stating 
that for as long as she could remember, the veteran has had 
problems with nosebleeds.  The Board notes that lay persons 
can attest to factual matters of which they had first-hand 
knowledge, such as witnessing a nosebleed.  See Washington, 
19 Vet. App. at 368.  As such, the Board finds the testimony 
and statements of the veteran's daughters to be credible.

Regarding medical evidence of a nexus between the current 
disability and the in-service injury, the Board notes the 
report of a VA examination, dated in May 2004.  After 
reviewing of the claims folder and performing an examination 
of the veteran, the VA examiner noted that without "the 
medical records from the reported many times that the veteran 
has had cauterization of the nose for epistaxis, it is not 
possible to comment on the exact source of the bleeding of 
his nose."  The Board finds the 2004 VA examiner's opinion 
regarding the etiology of the veteran's chronic nosebleeds to 
be equivocal.  The Board also finds this opinion to be 
probative based on the examiner's review of the claims folder 
and physical examination.  In view of the foregoing, the 
Board finds that there has been no definitive dissociation, 
by competent clinical evidence of record, VA or private, of 
the veteran's current nosebleeds from the in-service injury 
he suffered in March 1945.  The Board notes that the veteran 
is to be afforded every reasonable doubt.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In this case, the Board has 
resolved all reasonable doubt in the veteran's favor.  
Accordingly, the Board finds that entitlement to service 
connection for chronic recurrent nosebleeds is warranted.

4.  Service connection- detached retina, right eye

The veteran also contends that service connection is 
warranted for a detached retina in the right eye.  The 
veteran claims the in-service incident described above, 
regarding the enemy shell that landed nearby him in a 
foxhole, also caused the detached retina.  (Tr. at 11.)

The Board initially notes that the record contains a report 
of a summary of a VA geriatric evaluation conducted in 
December 2003 that revealed an impression of unilateral 
blindness in the right eye due to history of retinal 
detachment.  See also private medical record from Mercy 
Medical Center, dated in August 2003 (noting an assessment of 
blindness in the right eye).  Therefore, with resolution of 
any doubt in favor of the veteran, the Board finds that the 
first element of a service connection claim, that of a 
current disability, has been met.  

Regarding an in-service event or injury, the Board finds, as 
noted above, that the veteran suffered head trauma caused by 
the nearby explosion of an enemy shell.  A review of the 
veteran's service medical records noted the veteran's vision 
in his right eye to be 20/20 upon clinical induction 
examination.  The available service medical records regarding 
the injuries suffered by the veteran from the March 15, 1945 
shell explosion do not reflect that his right eye was injured 
or that he received treatment for any problems with his right 
eye associated with the head trauma he suffered.  The Board 
notes that the veteran had 20/25 vision in his right eye upon 
clinical separation examination.  

Post service, the record indicates that the veteran's first 
treatment for vision problems in the right eye was in July 
1994.  Indeed, a private clinical summary by L.F., M.D., 
dated in February 1994, revealed that an objective 
examination of the veteran revealed that his pupils were 
equal, round, and reactive to light and to accommodation.  
The extraocular eye movements were also intact.  The sclerae 
were clear and fundi were normal.  An ophthalmology record 
from the University of Iowa, dated July 12, 1994, noted that 
the veteran presented with a history of "right [eye] 
floaters [illegible] w[ee]k ago and unable to read since 
Saturday."  A private operation record, dated July 13, 1994, 
indicated that a scleral buckle procedure with external 
drainage of the right eye was performed based on a clinical 
diagnosis of rhegmatogenous retinal detachment involving the 
macula, right eye.  Follow-up private medical records, dated 
in the months after the surgery, indicated that the veteran 
was doing well, but his proliferative vitreoretinopathy 
should be monitored.  See, e.g., letter from J.C.F., M.D., 
dated in September 1994.  

Notwithstanding the foregoing, the Board finds that the 
competent clinical evidence of record does not relate that 
veteran's detached retina of the right eye, with current 
blindness in that eye, to the head trauma he suffered in 
service.  To this extent, the Board acknowledges a private 
medical record from G.L.T., M.D., dated in April 2006, notes 
a possible relationship between the detachment of the retina 
in the veteran's right eye and that head trauma he suffered 
during his military service.  Dr. G.T.'s letter first noted 
that the veteran sustained a retinal detachment in 1994.  Dr. 
G.T. next noted that the veteran sustained "an apparent 
severe head injury with a concussion" while serving in World 
War II.  Dr. G.T. then stated that it "is possible that the 
head injury had something to do with his retina detaching, 
although there is no way of ever proving this or knowing for 
certain whether this was a contributing factor."  The Board 
notes that Dr. G.T.'s letter did not indicate that the 
veteran's claims folder was reviewed.     

In weighing the probative value of Dr. G.T.'s opinion, the 
Board finds that this opinion carries no probative value.  In 
this regard, the Board notes that the opinion provided by Dr. 
G.T. was very speculative as he used words and phrases such 
as "possible" and "no way of every proving or knowing for 
certain."  Additionally, the above private clinical opinion 
is of a general nature as the physician did not supply a 
supporting rationale.  The Board notes that medical evidence 
that is speculative, general, or inconclusive cannot be used 
to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(noting that if the examiner's opinion uses terms such as 
"could," without supporting clinical data or other 
rationale, the doctor's opinion is too speculative to provide 
the degree of certainty required for a medical opinion).  
Moreover, Dr. G.T. observed that there was no way of ever 
knowing that the head trauma suffered by the veteran during 
his service was a contributing factor to the detachment of 
his retina in 1994.  Lastly, the Board finds the probative 
value of Dr. G.T.'s opinion to be further diminished because 
it was not indicated that the veteran's claims folder or 
medical records were reviewed in conjunction with the 
formulation of this opinion.  Thus, without a positive 
clinical association between the head trauma and the 
veteran's current right eye disability, the Board finds that 
service connection on a direct non-presumptive basis is not 
warranted.  

The veteran has expressed a belief, including in his February 
2007 testimony, that the detached retina of the right eye is 
causally related to his service.  The Board again notes that 
the veteran and other persons can attest to factual matters 
of which they had first-hand knowledge, e.g., experiencing 
pain in service and witnessing events.  See Washington, 19 
Vet. App. at 368.  To this extent, the Board finds the 
veteran's statements to be credible.  However, the veteran 
has been shown to possess the requisite skills or training 
necessary to be capable of making medical conclusions.  Thus, 
his statements regarding the etiology of the right eye 
disability do not constitute competent medical evidence and 
lack probative value.  Espiritu, 2 Vet. App. at 494-95.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence not having been received, the claim 
for service connection for arteriosclerosis on a direct 
incurrence basis is not reopened.

Entitlement to service connection for generalized 
arteriosclerosis with claudication, as secondary to service-
connected disability, to include PTSD, is denied.

Entitlement to service connection for chronic recurrent 
nosebleeds is granted.

Entitlement to service connection for a detached retina of 
the right eye is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


